UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7527



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT MARSHALL HOUSE, SR.,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-96-174)


Submitted:   June 13, 2005                  Decided:   July 5, 2005


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Marshall House, Sr., Appellant Pro Se. Thomas B. Murphy,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert Marshall House, Sr., a federal prisoner, seeks to

appeal the district court’s order summarily denying his motion for

relief   from   judgment    pursuant    to     Fed.    R.    Civ.    P.   60(b)   and

Blakely v. Washington, 124 S. Ct. 2531 (2004), following the

district court’s denial of House’s 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.              See 28 U.S.C. § 2253(c)(1)

(2000); Jones v. Braxton, 392 F.3d 683 (4th Cir. 2004); Reid v.

Angelone,   369   F.3d     363   (4th   Cir.    2004).        A     certificate   of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that House has not made the

requisite     showing.      Accordingly,       we     deny    a     certificate   of

appealability and dismiss the appeal.

            Additionally, we construe House’s notice of appeal and

informal brief on appeal as an application to file a second or

successive motion under 28 U.S.C. § 2255 (2000).                          See United


                                     - 2 -
States v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003).          In order

to obtain authorization to file a successive § 2255 motion, a

prisoner must assert claims based on either:         (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme   Court   to   cases   on   collateral   review;   or   (2)   newly

discovered evidence sufficient to establish that no reasonable fact

finder would have found the movant guilty.            28 U.S.C. § 2255

(2000).   House’s claims do not satisfy either of these conditions.

Therefore, we decline to authorize a successive § 2255 motion.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                DISMISSED




                                    - 3 -